Owen, J.
(dissenting). It is a verity in the case that the stairway in question was used by the employees of defendant in carrying food to its public cafeteria. This not only justifies but compels the inference that the salad dressing *524upon the step which caused plaintiff to slip came from a bowl or dish carried by defendant’s employees. Whether the presence of the salad dressing upon the step was due to the negligence of an employee or to an unavoidable accident, the further inference may.be indulged that the employee knew what happened and that such employee had knowledge of it’s presence upon the step. This knowledge was knowledge of the defendant. The stairs were in constant use by the patrons of the cafeteria, and whether the defendant acted with sufficient promptness in eliminating the condition so dangerous to those using the stairs was, in my opinion, a question for the. jury.
A motion for a rehearing was denied, with $25 costs, on January 11, 1927.